Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 16-21, 25, 27-32 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (US 20050237184 A1) in view Nazzari (US 20140330685 A1).
In regards to claim 1, Muirhead teaches a system for managing a lifecycle of  a pallet(s) remotely located from a host (monitoring interface) having a database defining information for managing the lifecycles (Paragraphs 14, 18, 25).  Furthermore, Muirhead teaches a pallet monitoring device physically coupled thereto, the pallet monitoring device including one or more sensors (such as RFID devices) to detect one or more properties associated with the pallet (Paragraphs 24, 60).
	Muirhead fails to teach one or more pallet management components communicatively coupled to  and remotely located from one or more servers, wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information defined in the database.  Nazzari teaches a pallet management components communicatively coupled to  remotely located from the one or more server(s) (Paragraph 149), wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information 
	In regards to claim 2, Muirhead modified teaches the one or more pallet management components including a gateway communicatively coupled to (by way of the remote host), and remotely located from, at least one pallet monitoring device physically coupled to the one or more pallet(Paragraph 25).  The gateway manages the life cycle of one or more pallets by exchanging communications with the at least one pallet monitoring device via RFID communication and linked via the readers in vicinity of the pallets.
	In regards to claim 3, Muirhead modified teaches one or more pallet management components is included in a pallet monitoring device physically coupled to one or more pallets, such as a RFID tag (Paragraph 24, 60).  Furthermore,  Nazzari teaches the pallet monitoring device is in direct communication with at least one or more servers (Paragraph 149; Figure 9).
	In regards to claim 4, Muirhead modified via Nazzari teaches the defined information includes a plurality of defined states within a pallet lifecycle for the plurality of pallets such as repair history etc. (Paragraph 72).
	In regards to claim 5, Muirhead modified via Nazzari teaches each of the plurality of pallets has a current defined state from among the plurality of defined states, and wherein at least a first of the one or more pallet management components determines one or more actions to be taken for at least a first of the plurality of pallets based on the current defined state of the first pallet and 5one or more detected properties associated with the first pallet (Paragraph 74), i.e. actions to be taken for the specific pallet lifecycle such as maintenance, repair, and replacement of individual assets.
	In regards to claim 6, Muirhead modified teaches the one or more detected properties include at least a weight of a load being carried by the at least first pallet (Paragraphs 54).
	In regards to claim 10, Muirhead modified teaches  one or more applications that maintain an inventory of the plurality of pallets based at least in part on information transmitted by the pallet monitoring devices physically coupled to 20the pallets (Paragraph 81).

Muirhead fails to teach one or more pallet management components communicatively coupled to  and remotely located from one or more servers, wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information defined in the database.  Nazzari teaches a pallet management components communicatively coupled to  remotely located from the one or more server(s) (Paragraph 149), wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information defined by the database (Paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s teaching with Muirhead’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 17, Muirhead modified teaches the one or more pallet management components including a gateway communicatively coupled to (by way of the remote host) , and remotely located from, at least one pallet monitoring device physically coupled to the one or more pallet(Paragraph 25).  The gateway manages the life cycle of one or more pallets by exchanging communications with the at least one pallet monitoring device via RFID communication and linked via the readers in vicinity of the pallets.
In regards to claim 18, Muirhead modified teaches one or more pallet management components is included in a pallet monitoring device physically coupled to one or more pallets, such as a RFID tag (Paragraph 24, 60).  Furthermore,  Nazzari teaches the pallet monitoring device is in direct communication with at least one or more servers (Paragraph 149; Figure 9).
In regards to claim 19, Muirhead modified via Nazzari teaches the defined information includes a plurality of defined states within a pallet lifecycle for the plurality of pallets such as repair history etc. (Paragraph 72).

In regards to claim 21, Muirhead modified teaches the one or more detected properties include at least a weight of a load being carried by the at least first pallet (Paragraphs 54).
In regards to claim 25, Muirhead modified teaches  one or more applications that maintain an inventory of the plurality of pallets based at least in part on information transmitted by the pallet monitoring devices physically coupled to 20the pallets (Paragraph 81).
In regards to claim 27, Muirhead teaches a system for managing a lifecycle of  a pallet(s) remotely located from a host (monitoring interface) having a database defining information for managing the lifecycles (Paragraphs 14, 18, 25).  Furthermore, Muirhead teaches a pallet monitoring device physically coupled thereto, the pallet monitoring device including one or more sensors (such as RFID devices) to detect one or more properties associated with the pallet (Paragraphs 24, 60).
Muirhead fails to teach one or more pallet management components communicatively coupled to  and remotely located from one or more servers, wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information defined in the database.  Nazzari teaches a non-transitory computer readable media having software stored (Paragraphs 148, 177) for pallet management components communicatively coupled to  remotely located from the one or more server(s) (Paragraph 149), wherein each pallet management component manages a lifecycle of one or more of the plurality of pallets based at least in part on the information defined by the database (Paragraph 142).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s teaching with Muirhead’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 28, Muirhead modified teaches the one or more pallet management components including a gateway communicatively coupled to (by way of the remote host) , and remotely 
In regards to claim 29, Muirhead modified teaches one or more pallet management components is included in a pallet monitoring device physically coupled to one or more pallets, such as a RFID tag (Paragraph 24, 60).  Furthermore,  Nazzari teaches the pallet monitoring device is in direct communication with at least one or more servers (Paragraph 149; Figure 9).
In regards to claim 30, Muirhead modified via Nazzari teaches the defined information includes a plurality of defined states within a pallet lifecycle for the plurality of pallets such as repair history etc. (Paragraph 72).
In regards to claim 31, Muirhead modified via Nazzari teaches each of the plurality of pallets has a current defined state from among the plurality of defined states, and wherein at least a first of the one or more pallet management components determines one or more actions to be taken for at least a first of the plurality of pallets based on the current defined state of the first pallet and 5one or more detected properties associated with the first pallet (Paragraph 74), i.e. actions to be taken for the specific pallet lifecycle such as maintenance, repair, and replacement of individual assets.
In regards to claim 32, Muirhead modified teaches the one or more detected properties include at least a weight of a load being carried by the at least first pallet (Paragraphs 54).
In regards to claim 36, Muirhead modified teaches  one or more applications that maintain an inventory of the plurality of pallets based at least in part on information transmitted by the pallet monitoring devices physically coupled to 20the pallets (Paragraph 81).





Claims 7, 8, 22, 23, 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (US 20050237184 A1) in view Nazzari (US 20140330685 A1) as applied to claims 1, 16, 27 above, and further in view of Nazzari et al. (US 20180374037 A1).
In regards to claim 7, Muirhead modified fails to teach one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain.  Nazzari ‘4037 teaches one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain (Paragraph 116).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s  ‘4037 teaching with Muirhead modified’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 8, Muirhead modified fails to teach one or more transactions corresponding to one or more of the plurality of pallets is stored as a smart contract in blockchain form.  Nazzari ‘4037 on the other hand teaches one or more transactions corresponding to one or more of the plurality of pallets is stored as a smart contract in blockchain form (Paragraph 129).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s  ‘4037 teaching with Muirhead modified’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 22, Muirhead modified fails to teach one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain.  Nazzari ‘4037 teaches one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain (Paragraph 116).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s  ‘4037 teaching with Muirhead modified’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 23, Muirhead modified fails to teach one or more transactions corresponding to one or more of the plurality of pallets is stored as a smart contract in blockchain form.  Nazzari ‘4037 on 
In regards to claim 33, Muirhead modified fails to teach one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain.  Nazzari ‘4037 teaches one or more pallet management components communicate information about one or more of the plurality of pallets to the one or more 10servers as transaction blocks of a blockchain (Paragraph 116).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s  ‘4037 teaching with Muirhead modified’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.
In regards to claim 34, Muirhead modified fails to teach one or more transactions corresponding to one or more of the plurality of pallets is stored as a smart contract in blockchain form.  Nazzari ‘4037 on the other hand teaches one or more transactions corresponding to one or more of the plurality of pallets is stored as a smart contract in blockchain form (Paragraph 129).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Nazzari’s  ‘4037 teaching with Muirhead modified’s teaching in order to successfully track and monitor a plurality of pallets remotely located from a monitoring system.

Claims 9, 12, 24 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (US 20050237184 A1) in view Nazzari (US 20140330685 A1). as applied to claims 1, 16, 27 above, and further in view of Lucrecio et al. (US 20180365636 A1).
In regards to claim 9, Muirhead modified fails to teach ne pallet monitoring device physically coupled to a pallet receives a remotely transmitted digitally signed software update, 15authenticates the software update and, if the software is authentic, updates software on the at least one pallet monitoring device with the authenticated software.  Lucrecio on the other hand teaches ne pallet monitoring device 
In regards to claim 12, Muirhead modified fails to teach one or more gateways that communicates with the one or more pallet management components, wherein each of the pallet management components creates an inventory of goods stored at a corresponding one of the pallets and wherein each of the pallets and the goods are stored within a physical location corresponding to the one or more gateways and wherein an inventory application creates a database representing and maintaining the goods stored within the physical location to form a digital twin of a warehouse database for each of the pallets.  Lucrecio on the other hand teaches one or more gateways that communicates with the one or more pallet management components, wherein each of the pallet management components creates an inventory of goods stored at a corresponding one of the pallets (Paragraphs 277, 299, 306-307), wherein each of the pallets and the goods are stored within a physical location corresponding to the one or more gateways and wherein an inventory application creates a database representing and maintaining the goods stored within the physical location to form a digital twin of a warehouse database (Paragraph 317).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lecrecio’s  teaching with Muirhead modified’s teaching in order to enable all the components are up to date and functioning appropriately for the tracking and monitoring of the pallets.
In regards to claim 24, Muirhead modified fails to teach ne pallet monitoring device physically coupled to a pallet receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, updates software on the at least one pallet monitoring device with the authenticated software.  Lucrecio on the other hand teaches ne pallet monitoring device physically coupled to a pallet receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, updates software on the at least one pallet monitoring device with the authenticated software (Paragraphs 159, 191).  It would have been 
In regards to claim 35, Muirhead modified fails to teach ne pallet monitoring device physically coupled to a pallet receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, updates software on the at least one pallet monitoring device with the authenticated software.  Lucrecio on the other hand teaches ne pallet monitoring device physically coupled to a pallet receives a remotely transmitted digitally signed software update, authenticates the software update and, if the software is authentic, updates software on the at least one pallet monitoring device with the authenticated software (Paragraphs 159, 191).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Lecrecio’s  teaching with Muirhead modified’s teaching in order to enable all the components are up to date and functioning appropriately for the tracking and monitoring of the pallets.


Claims 11, 26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (US 20050237184 A1) in view Nazzari (US 20140330685 A1). as applied to claims 1, 16, 27 above, and further in view of Hance et al. (US 20180060764 A1).
In regards to claim 11, Muirhead modified fails to teach one or more applications that automatically order more pallets for an entity based at least in part on information transmitted by the pallet monitoring devices physically coupled to the pallets.   Hance on the other hand teaches one or more applications that automatically order more pallets for an entity based at least in part on information transmitted by the pallet monitoring devices physically coupled to the pallets (Paragraph 104).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hance’s teaching with Muirhead modified’s teaching in order to have the scale increased for pallets in order to effectively accommodate more pallets.
In regards to claim 26, Muirhead modified fails to teach one or more applications that automatically order more pallets for an entity based at least in part on information transmitted by the pallet 
In regards to claim 37, Muirhead modified fails to teach one or more applications that automatically order more pallets for an entity based at least in part on information transmitted by the pallet monitoring devices physically coupled to the pallets.   Hance on the other hand teaches one or more applications that automatically order more pallets for an entity based at least in part on information transmitted by the pallet monitoring devices physically coupled to the pallets (Paragraph 104).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Hance’s teaching with Muirhead modified’s teaching in order to have the scale increased for pallets in order to effectively accommodate more pallets.

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muirhead (US 20050237184 A1) in view Nazzari (US 20140330685 A1). as applied to claim 1 above, and further in view of Muirhead (US 20180365636 A1).
In regards to claim 13, Muirhead modified fails to teach data stored in an inventory application of a transformation layer within the pallet monitoring device, wherein the data represents at least one of: a load stored at the pallet, a load specification of a load stored at the pallet, load safety instructions of a load stored at the pallet and wherein a user device may access the data via communication interfaces of the pallet management device.  Muirhead ‘5636 on the other hand teaches in an inventory application of a transformation layer within the pallet monitoring device, wherein the data represents at least one of: a load stored at the pallet, a load specification of a load stored at the pallet, load safety instructions of a load stored at the pallet and wherein a user device may access the data via communication interfaces of the pallet management device (Paragraph 89).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Muirhead’s ‘5636 teaching with Muirhead 
In regards to claim 14, Muirhead modified teaches the communication interfaces are accessed through a network or through a direct communication channel (Abstract; Paragraphs 25, 89, 90).
In regards to claim 15, Muirhead modified teaches the communication interfaces are accessed through via an RFID NFC reader (Paragraphs 86, 89, 90).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/Examiner, Art Unit 2685